 4:16-cr-03077-JMG-CRZ Doc # 131 Filed: 04/20/20 Page 1 of 1 - Page ID # 927



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:16-CR-3077

vs.                                                         ORDER

ROBERT L. MAYFIELD,

                   Defendant.

      This matter is before the Court on the defendant's second motion to
extend the limitation period for filing a motion pursuant to 28 U.S.C. § 2255
(filing 130). The Court will again deny the motion because it is premature, for
the reasons stated in the Court's previous order (filing 129). The Court does
not know how to be more clear about this: because the Court can only decide
whether equitable tolling is appropriate at the time a § 2255 motion is filed,
the Court cannot extend the limitations period in advance. Nor can the Court
even determine when the limitations period began to run without knowing the
basis for the defendant's motion. See § 2255(f). If the defendant files a § 2255
motion after May 20, 2020, he can argue at that time why the Court should
extend the 1-year period of limitation. But until then,

      IT IS ORDERED that the defendant's motion to extend (filing 130)
      is denied without prejudice.

      Dated this 20th day of April, 2020.


                                            BY THE COURT:


                                            John M. Gerrard
                                            Chief United States District Judge
